DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 06/30/22.
Claims 1, 7, and 24 are amended; and
Claims 1, 2, 7, 9, 11-16, 19, 21-24, 28, 31, 34, 37, and 40 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, 9, 11-16, 19, 21-24, 28, 31, 34, 37, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11-13, 19, 24, and 37 are rejected under 35 U.S.C. 102a1 as being anticipated by Seidel et al. (US PG Pub 2014/0321485 A1) (06/25/20 IDS).
Regarding claim 1, Seidel discloses an on-chip laser (300, FIG. 3, where 300 may be integrated on an optical chip, [0035] and [0038]), comprising: 
a gain portion (310, FIG. 3, [0035]); 
a mirror (312, FIG. 3, where 312 is fully reflective, [0035]) in communication with the gain portion; 
a waveguide (320, FIG. 3, [0035]) in communication with the gain portion; and 
a resonator (330, FIG. 3, [0035]) optically coupled to the waveguide via only one optical coupling, wherein the waveguide and the resonator are separate from the gain portion (FIG. 3), and wherein the waveguide is in a pass-by configuration with the resonator such that the optical coupling has only a single optical coupling region between the waveguide and the resonator (FIG. 3).
Regarding claim 2, Seidel discloses the waveguide, the resonator, and the optical coupling are collectively configured so that the resonator outputs a first portion of laser light and reflects a second portion of laser light back to the gain portion through the waveguide ([0035]).
Regarding claim 7, Seidel discloses the resonator has a circular shape (FIG. 3), and wherein the circular shape of the resonator is one of a disk and a toroid (FIG. 3).
Regarding claim 11, Seidel discloses the gain portion is contained on a first chip portion (since 300 may be integrated on an optical chip, 310 is positioned on a first chip portion of the optical chip, FIG. 3, [0038]).
Regarding claim 12, Seidel discloses the waveguide and the resonator are contained on a second chip portion separate from the first chip portion (320/330 are separate from 310 which are positioned on a second chip portion of the optical chip, FIG. 3, [0038]).
Regarding claim 13, Seidel discloses the first chip portion comprises a Group III-V reflective semiconductor material ([0016]).
Regarding claim 19, Seidel discloses one or more heaters (142, FIG. 1, [0033]) adjacent one or more of the waveguide, the on-chip laser, or the resonator, wherein the one or more heaters are configured to thermally tune the one or more of the waveguide, the on-chip laser, or the resonator.
Regarding claim 24, Seidel discloses a micro-chip (300, FIG. 3, where 300 may be integrated on an optical chip, [0035] and [0038]), comprising: 
a laser (310, FIG. 3, “the gain medium could be a p-n junction in a semiconductor shaped in a rectangular fashion having a side facing the resonator painted with an anti-reflective coating, where the opposing side has a reflective surface that reflects photons through the gain medium towards the resonator”, [0016] and [0035]) having a laser cavity layer overlying or underlying a gain layer, wherein the laser cavity layer and the gain layer are substantially distinct layers, the gain layer including a mirror (312, FIG. 3, where 312 is fully reflective, [0035]), the laser cavity layer including: 
a waveguide (320, FIG. 3, [0035]) in communication with the gain layer; and 
a resonator (330, FIG. 3, [0035]) optically coupled to the waveguide at via only one optical coupling, wherein the waveguide is in a pass-by configuration with the resonator such that the optical coupling has only a single optical coupling region between the waveguide and the resonator (FIG. 3).
Regarding claim 37, Seidel discloses one or more heaters (142, FIG. 1, [0033]) adjacent one or more of the waveguide, the on-chip laser, or the resonator, wherein the one or more heaters are configured to thermally tune the one or more of the waveguide, the on-chip laser, or the resonator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. in view of Zhao et al. ("Narrow-linewidth widely tunable hybrid external cavity laser using Si3N4/SiO2 microring resonators,” in 2016 IEEE 13th International Conference on Group IV Photonics (GFP) (2016), pp. 24-25) (06/25/20 IDS).
Regarding claims 9 and 31, Seidel has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claims 1 and 24 above.
Seidel does not disclose at least a portion of one or both of the waveguide and the resonator has a cross-section defined by a width and a thickness, wherein the width is in the range of about 400 nanometers and about 5 micrometers, and the thickness is in the range of about 10 nanometers and about 5 micrometers. 
Zhao discloses a similar on-chip laser or micro-chip (Fig. 1, Page 24) comprising Si3N4/SiO2 microring resonators (MRR, Fig. 1, Page 24) having a cross-section defined by a width and a thickness, wherein the width and thickness of Si3N4 layers are tapered to 4.3 µm and 35 nm respectively in order to achieve a low-loss coupling between the gain chip and passive waveguide (see paragraph above Fig. 1 on page 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator of Seidel with the width is in the range of about 400 nanometers and about 5 micrometers, and the thickness is in the range of about 10 nanometers and about 5 micrometers as taught by Zhao in order to achieve a low-loss coupling between the gain chip and passive waveguide (see paragraph above Fig. 1 on page 24 of Zhao).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. in view of Krishnamoorthy et al. (US PG Pub 2017/0324218 A1).
Regarding claim 14, Seidel has disclosed the on-chip laser outlined in the rejection to claims 12 above.
Seidel does not disclose the one of the first and second chip portions overlies the other of the first and second chip portions.
Krishnamoorthy discloses the one of the first and second chip portions overlies the other of the first and second chip portions (“semiconductor optical amplifier 310 may be flip-chip bonded onto photonic chip 316, and the surface-normal coupling may involve etched or angled minors or grating couplers (such as a diffraction grating),” [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-chip laser of Seidel with the one of the first and second chip portions overlying the other of the first and second chip portions as taught by Krishnamoorthy in order to obtain a more compact on-chip laser.
Regarding claim 15, Seidel, as modified, discloses a grating coupler flip-chip bonding the first and second chip portions together (“semiconductor optical amplifier 310 may be flip-chip bonded onto photonic chip 316, and the surface-normal coupling may involve etched or angled minors or grating couplers (such as a diffraction grating),” [0036] of Krishnamoorthy).

Claims 16, 22, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. in view of Biberman et al. ("Ultralow-loss silicon ring resonators,” Opt. Lett., Vol. 37, (2012), pp. 4236-4238) (06/25/20 IDS).
Regarding claims 16, 22, 34, and 40, Seidel has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claims 1 and 24 above.
Seidel does not disclose one or more of the waveguide or the resonator comprises one or more of Si.sub.3N.sub.4, SiO2, and substantially pure Si, and the resonator is characterized as having a QL in the range of about 106 and 108.
Biberman discloses ultra-low loss silicon ring resonators having quality factors Q0 = 2.2 x 107 (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator of Seidel with a silicon material having a QL in the range of about 106 and 108 in order to obtain ultra-low propagation loss.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. in view of Liu et al. (US PG Pub 2003/0202555 A1) (06/25/20 IDS).
Regarding claims 21, Seidel has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Seidel does not disclose the on-chip laser outputs laser light having a linewidth between about 100 Hz and about 100 kHz.
Liu discloses a similar on-chip laser (FIG. 1) that outputs laser light having a linewidth between about 100 Hz and about 100 kHz (“without a long external cavity, <100 KHz linewidth is feasible by using a weakly coupled (ĸ≈0.1) microring resonator in the passive ring coupled laser,” [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator cavity of Seidel with a cavity length that enables a narrow linewidth between about 100 Hz and about 100 kHz as taught by Liu in order to obtain high speed and high power laser operation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. in view of Zhang et al. (US PG Pub 2016/0380408 A1) (06/25/20 IDS).
Regarding claims 23, Seidel has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Seidel does not disclose at least one filter ring that is in communication with the waveguide and is located between the gain portion and the resonator.
Zhang discloses at least one filter ring (230, FIG. 2, [0117]) that is in communication with the waveguide and is located between the gain portion (220, FIG. 2, [0118]) and the resonator (240, FIG. 2, [0117]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-chip laser of Seidel with at least one filter ring that is in communication with the waveguide and is located between the gain portion and the resonator as taught by Zhang in order to filter wavelength output from the gain medium.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al.
Regarding claims 28, Seidel has disclosed the on-chip laser and the micro-chip respectively outlined in the rejections to claim 1 above.
Seidel further discloses the optical coupling is a first optical coupling (FIG. 3), the waveguide defines a second optical coupling with the gain layer (FIG. 3), the waveguide further defining a pathway length between the first and second optical couplings (FIG. 3).
Seidel does not disclose the pathway length is in the range of about 10 micrometers and about 1.0 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pathway length between the first and second couplings of Seidel with a range of about 10 micrometers and about 1.0 centimeters in order to minimize propagation loss since such modification only involves routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828